Case 1:16-cr-00576-JFK Document 332 Filed 09/23/20 Page 1 of 9

: “USDC SDNY
FHOCUMENT
PepecrRONICALLY FILED
DGC #

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee EFT Ren oo EIS EAE AO TEE

 

 

 

 

 

Woon a rors acre rcs saree x | DATE PUL EDs —_om
UNITED STATES OF AMERICA : Renpecsrcnnmesanenns weeeran or tne Te Sra
-against- : No. 16 Cr. 576 (JFK)
ANTHONY MASCUZAZIO, : ORDER

Defendant. :
ree eee nr eee ee a xX

JOHN F. KEENAN, United States District Judge:

On May 14, 2020, the Court entered an amended judgment
against Defendant Anthony Mascuzzio to correct a clerical error
in the underlying substantive offense for Counts 3 and 5, which
should have been described as “Bank Theft”. (ECF No. 318.) On
September 9, 2020, Mascuzzio submitted a letter to the Court
because, Mascuzzio states, the Bureau of Prisons has not updated
its records to reflect the Court’s amended judgment.

Accordingly, the Bureau of Prisons is directed to update
its records to reflect the amended judgement, a copy of which is
attached to this Order.

SO ORDERED.

Dated: New York, New York : “£0
September 23, 2020 a f JEengp
John F. Keenan
United States District Judge

 

  
Gase 1:16-6F:-68576-JEK Beeument 3828 Filed 08/24/20 Page 2 af 8

AO 24sec (Rev! 09/19} Amended Judgment in a Criminal Case (form modified within District on Sept. 30, 2019} (NOTE: Identify Changes with Asterisks (*)}
- Sheet 1

{
t

UNITED STATES DISTRICT COURT

Southern District of New York

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
v. ) :

ANTHONY MASCUZZIO } Case Number: S216 CR 00576-003 (JFK)

) USM Number: 64560-054

)

)

Date of Original Judgment: _ 5/7/2018
(Or Date of Last Amended Judgment)

James Kousouros, Esq.
Defendant’s Attorney

THE DEFENDANT:
[ff pleaded guilty to count(s) _ Three (3) and Five (5)

[1 pleaded nolo contendere to count(s)
which was accepted by the court.

(1 was found guilty on count(s)

 

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18:2113B.F Bank Theft* 4/10/2016 3
18:2113B.F Bank Theft* 5/22/2016 5

_of this judgment. The sentence is imposed pursuant to

 

The defendant is sentenced ag provided in pages 2 through _&
the Sentencing Reform Act of 1984. '

(1 The defendant has been found not guilty on count(s)
cof Count(s} _Open and Underlying (1 is [Ware dismissed on the motion of the United States.

_. Itis ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
ot mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
‘ the defendant must notify the court and United States attorney of material changes in economic circumstances,

4/27/2020
Date of Imposition of Judgment

Qotin FT Keppby

Siblature of Judge 5

HON. JOHN F. KEENAN U.8.D.J.
and P of Jud

 

Nai

 

 

ff 7p0
/ f

 
CASE T:16-6-00876-3EK BOEUMERL SES Filed 8/24/28 Page 2 6f 8

AO 245C Rev, 09/19) Amended Judgment in a Criminal Case
. Sheet 2 —~ Imprisonment (NOTE: Identify Changes with Asterisks (*}) _

Judgment — Page 2 of ee

 

DEFENDANT: ANTHONY MASCUZZIO
CASE NUMBER: S216 GR 00576-003 (JFK)

IMPRISONMENT —

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of :
Eighty-Four (84) Months on each count to run concurrently,

© ‘The court makes the following recommendations to the Bureau of Prisons:

It is recommended that the defendant be housed in FCI Fort Dix. It is also recommended that to the extent possible,
the defendant should not be housed with the co-defendants in this action

[1 _ The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Li at am. EE] pm. on
Ol as notified by the United States Marshal.

 

cl The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[i before 2 p.m. on

 

Ol as notified by the United States Marshal.

EC] as notified by the Probation or Pretrial Services Office,

 

 

 

 

RETURN
J have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
CASE 1-16-6668 7E3FK BSEUMERL SES Filed 08/24/28 Page $ af 8

"AG 245C (Rey. 09/19) Amended Judgment in a Criminal Case
Sheet 3 — Supervised Release (NOTE; Identify Changes with Asterisks (*))

Judgment—Page 3 of 8
DEFENDANT: ANTHONY MASCUZZIO
CASE NUMBER; S2 16 CR 00576-003 (JFK)

Upon release from imprisonment, you will be on supervised release for a term of :

Three (3) years

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court,
[]_ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse, (check if applicable)
4. [ You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of

restitution. (check if applicable)
5, wf ‘You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

[1] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C, § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. {2 You must participate in an approved program for domestic violence. (check if applicable)

hr

‘You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
a Ease 1:16-6F-00576-JFK Document 388 Filed OS/24/20 Page 4 of 8

"AG 245C (Rev. O5/I9) Amended Judgment in a Criminal Case
Sheet 3A — Supervised Release
Judgment—Page 4 of g
DEFENDANT: ANTHONY MASCUZZIO

CASE NUMBER: $2 16 CR 00576-003 (JFK)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instracts you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so, If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate ot interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9,  ¥f you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, ot have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

lf. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www uscourts.gov.

Defendant's Signature Date

 

 
E888 LIB-GEAGSTEZSEK Boaumnent See Filed-O9/24/20 Page § of 8

" AO'245C (Rev. 09/19) Amended Judgment in a Criminal Case

Sheet 38 — Supervised Release (NOTE: Identify Changes with Asterisks (*)}
Judgment—Page 4 of i! %

DEFENDANT: ANTHONY MASCUZZIO
CASE NUMBER: S216 CR 00576-003 (JFK)

 

ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall refrain from unlawful use of a controlled substance; the probation office may test the defendant
randomly or on a scheduled basis to ensure compliance with this term.

The defendant must comply with all directives of the probation office regarding any drug testing by the probation office or
any associated pragrams.

The defendant shalt submit his person, residence, place of business, vehicle, or any other premises under his control to a
search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
conditions of the release may be found, The search must be conducted at a reasonable time and in reasonable manner.
Failure to submit to a search may be grounds for revocation. The defendant shall inform any other residents that the
premises may be subject to search pursuant to this condition.

The defendant must seek and maintain full-time employment.

The defendant is to provide the Probation Department access to any and all requested financial information.

The defendant must not incur any new credit card charges or open any new credit line without approval of the Probation
Department.

The defendant shall be supervised by the district of residence.
i: Ease 1:48-EF:68876-3FK Bacument sea Filed 69/24/28 Page é af 8

"AO 245C (Rev. 09/19) Amended Judgment in a Criminat Case
Sheet 5 —- Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

Judgment — Page S of 8
DEPENDANT; ANTHONY MASCUZZIO

CASE NUMBER: $2 16 CR 00576-003 (JFK)
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment Restitution Fine AVAA Assessment*  IVTA Assessment**
TOTALS $ 100.00 $ $ $ $
E] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245€) will be

entered after such determination.
[0 The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664(), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 6.00 $ 0,00

(]_ Restitution amount ordered pursuant to plea agreement $

[] ‘The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

fF] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
[] the interest requirement is waived for [] fine ([] restitution.

[1 the interest requirement forthe (fine LO restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
+#* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

*#** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case tt6-EF-B0876-JFK BSEHMeAt #8 FileH OS/£a/20 Page 7 SF 8

“AG 245C (Rev, 09/19) Amended Judgment in a Criminal Case
Sheet 5A —- Criminat Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

: Judgment-—Page of 1 8
DEFENDANT: ANTHONY MASCUZZIO ] .
CASE NUMBER: S216 CR 00576-003 (JFK)

ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
Forfeiture traceable to the offense, in the amount of $20,887,360.38 is Ordered.

Restitution is Ordered, Government to submit proposed order within 90 days.

 
a8 TS SrOOB7E-IFR Boctment $18 Filed 08/1420 Page 8 ot 8

“AO 245C (Rey, 09/19) Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment —- Page _f of fe
DEFENDANT: ANTHONY MASCUZZIO

CASE NUMBER: S2 16 CR 00576-003 (JF K)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A [4 Lump sum payment of$ 100.00 due immediately, balance due

LE] not later than ,or
[11 inaccordancewith (7 C,  D, ] E,or [ F below; or

Lj Payment to begin immediately (may be combined with A &, LO D,or [ F below); or

C 1] Payment in equal (c.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (c.g., 30 or 60 days) after the date of this judgment; or

D ([ Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(&.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E (] Payment during the term of supervised release will commence within {e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F [1] Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetaty penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons?
Inmate Financial Responsibility Program, are made to thé clerk of the court,

_ The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,

(1 Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
{including defendant number) Total Amount Amount if appropriate.

[1 The defendant shall pay the cost of prosecution. -

O

The defendant shall pay the following court cost(s):

[} The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fing principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
ane court costs,
